
	

113 HR 2198 IH: National Activity Based Total Accountability Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2198
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require State governments to submit fiscal accounting
		  reports as a condition to the receipt of Federal financial assistance, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Activity Based Total
			 Accountability Act of 2013.
		2.Findings and
			 Purpose
			(a)FindingsThe Congress finds as follows:
				(1)The Federal Government sends hundreds of
			 billions of dollars to the States each and every year.
				(2)In fiscal year
			 2010, among the money sent to the States were $348 billion for health and human
			 services, $64 billion for transportation, $55 billion for housing and urban
			 development, $73 billion for education, and $33 billion for agriculture.
				(3)States receive
			 money from the Federal Government through grants, loans, loan guarantees,
			 property, cooperative agreements, interest subsidies, insurance, food
			 commodities, and direct appropriations, among others means.
				(4)Every State spends
			 money for common activities such as health care, transportation, housing,
			 education, agriculture and other issues, yet some States are more effective
			 than others when spending these Federal taxpayer dollars.
				(5)Taxpayers,
			 legislators, and agencies should be able to objectively and reliably share data
			 comparing apples-to-apples performance measurements that identify what
			 government does and what it really costs.
				(6)Activity-based
			 total accountability will show which States are the most effective with
			 taxpayer dollars and lead to competition among States.
				(7)States
			 demonstrating that they are more efficient with tax dollars by having lower
			 activity costs will serve as models for others to ensure that there is more
			 accountability for how tax dollars are spent and to ensure that the taxpayer is
			 getting the best value for their dollar.
				(b)PurposeThe purpose of this Act is to improve the
			 policymaking process and government accountability at the State level by
			 requiring annual accountings from State governments in a format that uses total
			 accountability measures, including unit-cost data.
			3.State fiscal
			 accounting reports
			(a)In
			 generalNot later than 15
			 days before the end of a Federal fiscal year, each State government that
			 receives Federal financial assistance in that Federal fiscal year shall submit
			 a State fiscal accounting report for the Federal fiscal year to the Director of
			 the Office of Management and Budget (hereinafter in this Act referred to as the
			 Director).
			(b)Contents of
			 reportEach State fiscal
			 accounting report shall include—
				(1)a
			 one-page summary that lists the total funding and expenditures of each budget
			 entity of the State government; and
				(2)for each budget entity of the State
			 government, a unit-cost summary for the Federal fiscal year.
				(c)Publication of
			 reportsThe Director shall publish each report received under
			 this section on an Internet Web site of the Director not later than 30 days
			 after receiving that report.
			4.Standardization
			 of State fiscal accounting reports
			(a)Standardization
			 of reportsThe Director shall ensure that each State fiscal
			 accounting report is in such standardized form as the Director may prescribe.
			 Such form shall permit the comparison of the information contained in a State
			 fiscal accounting report with the information contained in every other State
			 fiscal accounting report.
			(b)Initial
			 reportsNot later than 180
			 days after the date of enactment of this Act, each State government that is
			 required to submit a report under section 3 shall submit to the Director a
			 description of the programs and other activities carried out by each budget
			 entity of that State government over that fiscal year, including such
			 information on those programs or activities as the Director may require.
			(c)Classification
			 systemBased on the
			 descriptions submitted under subsection (b) and on what the Director determines
			 to be the most relevant data available (including data from the most recent
			 census), the Director shall by rule do the following:
				(1)Establish a uniform system for classifying
			 such programs and activities within categories (hereinafter in this Act
			 referred to as agency activities) identified by the
			 Director.
				(2)For each agency activity, identify conduct
			 (hereinafter in this Act referred to as an activity unit) that, in
			 the determination of the Director, constitutes a completed instance of such
			 agency activity.
				(3)For each agency
			 activity, identify, to the extent practicable, performance measures for that
			 agency activity, and, in publishing a report under section 3(c), link
			 electronically such performance measures to that agency activity.
				5.Unit-cost
			 summaryEach unit-cost summary
			 for a budget entity of a State government shall be in such form as the Director
			 may prescribe, be one page long, and include the following:
			(1)A
			 statement of funds available, as described under section 6.
			(2)For each agency activity that the budget
			 entity began, attempted, continued, or completed, a line-item listing as
			 described under section 7.
			(3)A reconciliation of funds available with
			 adjusted expenditures as described under section 8.
			6.Statement of
			 funds available
			(a)In
			 generalA statement of funds
			 available shall identify—
				(1)in accordance with subsection (b), each
			 source of funds available for expenditure or obligation by the budget entity
			 and the amount of such funds; and
				(2)the sum of all
			 amounts identified under paragraph (1).
				(b)Identification
			 of sourcesIn identifying the
			 sources of funds available for expenditure or obligation by the budget entity,
			 the budget entity shall include the following:
				(1)All funds made
			 available by State appropriations laws.
				(2)Any Federal financial assistance provided
			 by a Federal department or agency.
				(3)Any other sources
			 the Director determines appropriate.
				7.Agency activity
			 line item listings
			(a)In
			 generalA line item listing
			 for an agency activity shall—
				(1)identify—
					(A)the agency activity;
					(B)in accordance with
			 subsection (b), the total amount of funds that the budget entity expended in
			 carrying out the agency activity;
					(C)the number of
			 activity units of the agency activity the budget entity began, attempted,
			 continued, or completed; and
					(D)the unit-cost of
			 the agency activity, determined in accordance with subsection (c); and
					(2)describe as many
			 of the following as are relevant to the agency activity:
					(A)What conduct
			 constitutes an activity unit.
					(B)Each purpose for
			 which the budget entity engaged in that agency activity.
					(C)Each person that
			 is an intended beneficiary of that agency activity.
					(b)Special rules
			 for determination of expenditures
				(1)Allocation of
			 expenditures for certain agency activitiesIf the Director
			 determines that there is an agency activity for which no method of measuring
			 the accomplishment of the agency activity exists, an expenditure for that
			 agency activity must be consistently allocated to what is, in the determination
			 of the Director, a sufficiently similar agency activity for which such a method
			 exists.
				(2)Payments to
			 contractors or subordinate entities includedAn identification of
			 the total amount of funds that a budget entity expended shall include any
			 amounts paid to a contractor or subordinate entity.
				(c)Determination of
			 unit-Cost
				(1)In
			 generalThe unit-cost of an agency activity shall be determined
			 in accordance with the following formula:
					
						
							
								µ
								
								UC = ————————.  
								
								φ
								
							
						
					
				(2)Definition of
			 terms in formulaFor purposes
			 of the formula in paragraph (1)—
					(A)UC is the
			 unit-cost of the agency activity;
					(B)µ is the amount described in subsection
			 (a)(1)(B); and
					(C)φ is the number described in subsection
			 (a)(1)(C).
					8.Reconciliation of
			 funds available with adjusted expenditures
			(a)In
			 generalA reconciliation of
			 funds available with adjusted expenditures shall—
				(1)identify the
			 adjusted expenditures of the budget entity; and
				(2)explain any
			 difference between the adjusted expenditures and the sum of all funds available
			 for expenditure or obligation by the budget entity (determined in accordance
			 with section 6).
				(b)Determination of
			 adjusted expenditures
				(1)In
			 generalThe adjusted expenditures of the budget entity shall be
			 determined in accordance with the following formula:
					
						
							
								 AE = EXP + PT + REV.
								
							
						
					
				(2)Definition of
			 terms in formulaFor purposes of the formula in paragraph
			 (1)—
					(A)AE is the adjusted expenditures;
					(B)EXP is the sum of
			 all expenditures by the budget entity for agency activities;
					(C)PT is the sum of all pass-throughs
			 identified by the budget entity under subsection (c); and
					(D)REV is the sum of all reversions identified
			 by the budget entity under subsection (c).
					(c)Identification
			 of Pass-Throughs and ReversionsA budget entity may identify an amount as a
			 pass-through or a reversion if the amount satisfies criteria established by the
			 Director.
			9.NoncomplianceIf the Director determines that a State
			 government has failed, with respect to a Federal fiscal year, to file a
			 sufficient and timely State fiscal accounting report under this Act, the
			 Director shall so inform the head of each Federal department or agency. Each
			 such head shall withhold 10 percent of any Federal financial assistance
			 provided to the State government for the next Federal fiscal year.
		10.RulesThe Director is authorized to make such
			 rules as may be necessary to carry out this Act.
		11.DefinitionsIn this Act:
			(1)The term State government
			 means the government of each of the several States, the District of Columbia,
			 and any commonwealth, territory, or possession of the United States.
			(2)The term
			 budget entity means a State agency or the State judiciary.
			(3)The term
			 agency activity means major operational activities carried out by
			 a budget entity.
			(4)The term
			 Federal financial assistance has the meaning given such term in
			 section 7501 of title 31, United States Code, and also includes any other
			 amounts that the Director determines appropriate.
			
